Ingraham, J. (dissenting):
1 do not think that the Municipal Court had any jurisdiction to pass upon the question as to whether the assignment of the lease to the defendant by her husband should be set aside. Until that assignment was actually set aside, there was no defense to the summary' proceeding before the Municipal Court; and as that court had no jurisdiction to pass upon that question, its determination was not an adjudication binding upon the plaintiff. ' The Municipal Court has no equitable powers, and any attempt of the Legislature to ■ confer upon it equitable jurisdiction would be prohibited by the Constitution (Art. 6, § 18). I think this was clearly a case in which the *58.Supreme Court would have jurisdiction to set aside the assignment of the lease, and, pending its determination, to restrain the defendant from proceeding to enforce the warrant obtained in the proceeding to dispossess the plaintiff.
' I think, therefore, the order should be affirmed.
Patterson, J., concurred.
Order reversed, with ten dollars costs. and disbursements, and : motion dismissed, with ten dollars costs.